 



Exhibit 10.21
EMPLOYMENT AGREEMENT
          THIS EMPLOYMENT AGREEMENT (“Agreement”) is entered into by and between
Burke Norton (“Executive”) and Expedia, Inc., a Delaware corporation (the
“Company”), and is effective October 25, 2006 (the “Effective Date”).
          WHEREAS, the Company desires to establish its right to the services of
Executive, in the capacity described below, on the terms and conditions
hereinafter set forth, and Executive is willing to accept such employment on
such terms and conditions.
          NOW, THEREFORE, in consideration of the mutual agreements hereinafter
set forth, Executive and the Company have agreed and do hereby agree as follows:
1A. EMPLOYMENT. The Company agrees to employ Executive as Executive Vice
President, General Counsel and Secretary and Executive accepts and agrees to
such employment. During Executive’s employment with the Company, Executive shall
perform all services and acts necessary or advisable to fulfill the duties and
responsibilities as are commensurate and consistent with Executive’s position
and shall render such services on the terms set forth herein. During Executive’s
employment with the Company, Executive shall report directly to the Chief
Executive Officer of the Company or such person(s) as from time to time may be
designated by the Company (hereinafter referred to as the “Reporting Officer”).
Executive shall have such powers and duties with respect to the Company as may
reasonably be assigned to Executive by the Reporting Officer, to the extent
consistent with Executive’s position and status. Executive agrees to devote all
of Executive’s working time, attention and efforts to the Company and to perform
the duties of Executive’s position in accordance with the Company’s policies as
in effect from time to time. Executive’s principal place of employment shall be
the Company’s offices located in Bellevue, Washington.
2A. TERM OF AGREEMENT. The term (“Term”) of this Agreement shall commence on the
Effective Date and shall continue through the third anniversary of the Effective
Date, unless sooner terminated in accordance with the provisions of Section 1 of
the Standard Terms and Conditions attached hereto.
3A. COMPENSATION.
     (a) BASE SALARY. During the Term, the Company shall pay Executive an annual
base salary of $375,000.00 (the “Base Salary”), payable in equal biweekly
installments or in accordance with the Company’s payroll practice as in effect
from time to time. For all purposes under this Agreement, the term “Base Salary”
shall refer to Base Salary as in effect from time to time.
     (b) DISCRETIONARY BONUS. During the Term, Executive shall be eligible to
receive discretionary annual bonuses with an annual target bonus equal to 75% of
Base Salary, with amounts, if any, for any partial year payable on a pro rata
basis.
     (c) SIGNING BONUS. The Company shall pay to Executive a special signing
bonus of $250,000 within ten (10) business days following the execution of this
Agreement. Notwithstanding the foregoing, (i) the Company shall not be required
to make any payment described in this Section 3A(c) if Executive has resigned
without Good Reason or been terminated by the Company for Cause (both as defined
in the Standard Terms and Conditions incorporated herein) prior to the first
anniversary of the Effective Date and (ii)

 



--------------------------------------------------------------------------------



 



Executive shall forfeit and repay to the Company any amounts paid to Executive
pursuant to this Section 3A(c) if, within 12 months following any such payment,
Executive resigns without Good Reason or is terminated by the Company for Cause.
     (d) BENEFITS. During the Term, from the Effective Date through the date of
termination of Executive’s employment with the Company for any reason, Executive
shall be entitled to participate in any welfare, health and life insurance and
pension benefit and incentive programs as may be adopted from time to time by
the Company on the same basis as that provided to similarly situated executives
of the Company generally. Without limiting the generality of the foregoing,
Executive shall be entitled to the following benefits:
     (i) Reimbursement for Relocation Expenses. The Company shall reimburse
Executive for all reasonable and necessary expenses incurred by Executive in
relocating to Washington State on the same basis as similarly situated
executives of the Company generally and in accordance with the Company’s
policies (including repayment policies) as in effect from time to time.
     (ii) Reimbursement for Business Expenses. During the Term, the Company
shall reimburse Executive for all reasonable and necessary expenses incurred by
Executive in performing Executive’s duties for the Company, on the same basis as
similarly situated executives of the Company generally and in accordance with
the Company’s policies as in effect from time to time.
     (iii) Vacation. During the Term, Executive shall be entitled to paid
vacation in accordance with the plans, policies, programs and practices of the
Company applicable to similarly situated executives of the Company generally.
     (e) RESTRICTED STOCK UNITS. Pursuant to the Company’s 2005 Stock and Annual
Incentive Plan, in consideration of Executive’s entering into this Agreement and
as an inducement to join the Company, Executive shall be granted restricted
stock units (representing shares of Common Stock of the Company) in the amounts
and on the terms set forth in the agreements attached hereto as Exhibit A.
4A. NOTICES. All notices and other communications under this Agreement shall be
in writing and shall be given by first-class mail, certified or registered with
return receipt requested or hand delivery acknowledged in writing by the
recipient personally, and shall be deemed to have been duly given three days
after mailing or immediately upon duly acknowledged hand delivery to the
respective persons named below:

         
 
  If to the Company:   Expedia, Inc.
 
      3150 139th Avenue SE
 
      Bellevue, Washington 98005
 
      Attention: Chief Executive Officer
 
       
 
  With a copy to:   Wachtell, Lipton, Rosen & Katz
 
      51 West 52nd Street
 
      New York, New York 10019
 
      Attention: Andrew J. Nussbaum, Esq.
 
       
 
  If to Executive:   At the most recent address on record for Executive at the
Company.

2



--------------------------------------------------------------------------------



 



Either party may change such party’s address for notices by notice duly given
pursuant hereto.
5A. GOVERNING LAW; JURISDICTION. This Agreement and the legal relations thus
created between the parties hereto shall be governed by and construed under and
in accordance with the internal laws of the State of Washington without
reference to the principles of conflicts of laws. Any and all disputes between
the parties which may arise pursuant to this Agreement will be heard and
determined before an appropriate federal court in Washington, or, if not
maintainable therein, then in an appropriate Washington state court. The parties
acknowledge that such courts have jurisdiction to interpret and enforce the
provisions of this Agreement, and the parties consent to, and waive any and all
objections that they may have as to, personal jurisdiction and/or venue in such
courts.
6A. COUNTERPARTS. This Agreement may be executed in several counterparts, each
of which shall be deemed to be an original but all of which together will
constitute one and the same instrument. Executive expressly understands and
acknowledges that the Standard Terms and Conditions attached hereto are
incorporated herein by reference, deemed a part of this Agreement and are
binding and enforceable provisions of this Agreement. References to “this
Agreement” or the use of the term “hereof” shall refer to this Agreement and the
Standard Terms and Conditions attached hereto, taken as a whole.

3



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the Company has caused this Agreement to be
executed and delivered by its duly authorized officer and Executive has executed
and delivered this Agreement.

     
 
  EXPEDIA, INC.
 
   
 
       /s/ Dara Khosrowshahi
 
   
 
  By: Dara Khosrowshahi
 
  Title: President & Chief Executive Officer
 
   
 
  BURKE NORTON
 
   
 
       /s/ Burke Norton
 
   

4



--------------------------------------------------------------------------------



 



STANDARD TERMS AND CONDITIONS
1. TERMINATION OF EXECUTIVE’S EMPLOYMENT.
(a) DEATH. Upon termination of Executive’s employment prior to the expiration of
the Term by reason of Executive’s death, the Company shall pay Executive’s
designated beneficiary or beneficiaries, within 30 days of Executive’s death in
a lump sum in cash, (i) Executive’s Base Salary from the date of Executive’s
death through the end of the month in which Executive’s death occurs and
(ii) any Accrued Obligations (as defined in Section 1(f) below).
(b) DISABILITY. If, as a result of Executive’s incapacity due to physical or
mental illness (“Disability”), Executive shall have been absent from the
full-time performance of Executive’s duties with the Company for a period of
four consecutive months and, within 30 days after written notice is provided to
Executive by the Company (in accordance with Section 4A hereof), Executive shall
not have returned to the full-time performance of Executive’s duties,
Executive’s employment under this Agreement may be terminated by the Company for
Disability. During any period prior to such termination during which Executive
is absent from the full-time performance of Executive’s duties with the Company
due to Disability, the Company shall continue to pay Executive’s Base Salary at
the rate in effect at the commencement of such period of Disability, offset by
any amounts payable to Executive under any disability insurance plan or policy
provided by the Company. Upon termination of Executive’s employment due to
Disability, the Company shall pay Executive within 30 days of such termination
(i) Executive’s Base Salary through the end of the month in which Executive’s
termination of employment for Disability occurs in a lump sum in cash, offset by
any amounts payable to Executive under any disability insurance plan or policy
provided by the Company; and (ii) any Accrued Obligations (as defined in Section
1(f) below).
(c) TERMINATION FOR CAUSE/RESIGNATION WITHOUT GOOD REASON. The Company may
terminate Executive’s employment under this Agreement with or without Cause at
any time and Executive may resign under this Agreement with or without Good
Reason at any time. As used herein, “Cause” shall mean: (i) the plea of guilty
or nolo contendere to, conviction for, or the commission of, a felony offense by
Executive; provided, however, that after indictment, the Company may suspend
Executive from the rendition of services, but without limiting or modifying in
any other way the Company’s obligations under this Agreement; (ii) a material
breach by Executive of a fiduciary duty owed to the Company; (iii) a material
breach by Executive of any of the covenants made by Executive in Section 2
hereof; (iv) the willful or gross neglect by Executive of the material duties
required by this Agreement; or (v) a knowing and material violation by Executive
of any Company policy pertaining to ethics, wrongdoing or conflicts of interest
that, in the case of the conduct described in clauses (iv) or (v) above, if
curable, is not cured by Executive within thirty (30) days after Executive is
provided with written notice thereof. Upon Executive’s (A) termination of
employment by the Company for Cause prior to the expiration of the Term or
(B) resignation without Good Reason prior to the expiration of the Term, this
Agreement shall terminate without further obligation by the Company, except for
the payment of any Accrued Obligations (as defined in Section 1(f) below).
(d) TERMINATION BY THE COMPANY OTHER THAN FOR DEATH, DISABILITY OR CAUSE OR
RESIGNATION BY EXECUTIVE FOR GOOD REASON. Upon termination of Executive’s
employment prior to the expiration of the Term (i) by the Company without Cause
(other than for death or Disability) or (ii) by Executive for Good Reason (as
defined below), then

 



--------------------------------------------------------------------------------



 



(a) the Company shall continue to pay Executive the Base Salary through the
longer of (x) the end of the Term over the course of the then remaining Term and
(y) twelve months (such period, the “Salary Continuation Period”), in each case
payable in equal biweekly installments in accordance with the Company’s payroll
practice as in effect from time to time, subject in all events to Section 9
below, (b) the Company shall pay Executive within 30 days of the date of such
termination in a lump sum in cash any Accrued Obligations (as defined in Section
1(f) below) and (c) the Company will consider in good faith the payment of a
target discretionary bonus on a pro rata basis for the year in which the
Termination of Employment occurs. The payment to Executive of the severance
benefits described in this Section 1(d) shall be subject to Executive’s
execution and non-revocation of a general release of the Company and its
affiliates in a form substantially similar to that used for similarly situated
executives of the Company and its affiliates and Executive’s compliance with the
restrictive covenants set forth in Section 2 (other than any non-compliance that
is immaterial, does not result in harm to the Company or its affiliates, and, if
curable, is cured by Executive promptly after receipt of notice thereof given by
the Company). Executive acknowledges and agrees that the Company’s payment of
severance benefits described in this Section 1(d) constitutes good and valuable
consideration for such release. As used herein, “Good Reason” shall mean the
occurrence of any of the following without Executive’s prior written consent:
(A) the Company’s material breach of any material provision of this Agreement,
(B) the material reduction in Executive’s title, duties, reporting
responsibilities or level of responsibilities as General Counsel of the Company,
excluding for this purpose any such reduction that is an isolated and
inadvertent action not taken in bad faith or that is authorized pursuant to this
Agreement, (C) the reduction in Executive’s Base Salary or the percentage of
Executive’s discretionary annual target bonus, or (D) the relocation of
Executive’s principal place of employment more than 50 miles outside the Seattle
metropolitan area, provided that in no event shall Executive’s resignation be
for “Good Reason” unless (x) an event or circumstance set forth in clauses
(A) through (D) shall have occurred and Executive provides the Company with
written notice thereof within thirty (30) days after the Executive has knowledge
of the occurrence or existence of such event or circumstance, which notice
specifically identifies the event or circumstance that Executive believes
constitutes Good Reason, (y) the Company fails to correct the circumstance or
event so identified within 30 days after the receipt of such notice, and (z) the
Executive resigns within 90 days after the date of delivery of the notice
referred to in clause (x) above.
(e) MITIGATION; OFFSET. If Executive obtains other employment during the Salary
Continuation Period, any payments to be made to Executive under Section 1(d)
hereof after the date such employment is secured shall be offset by the amount
of compensation earned by Executive from such employment. For purposes of this
Section 1(e), Executive shall have an obligation to inform the Company regarding
Executive’s employment status following termination and during the Salary
Continuation Period, but shall have no affirmative duty to seek alternate
employment.
(f) ACCRUED OBLIGATIONS. As used in this Agreement, “Accrued Obligations” shall
mean the sum of (i) any portion of Executive’s accrued and earned but unpaid
Base Salary through the date of death or termination of employment for any
reason, as the case may be; (ii) any compensation previously earned but deferred
by Executive (together with any interest or earnings thereon) that has not yet
been paid; (iii) other than in the event of Executive’s resignation without Good
Reason or termination by the Company for Cause (except as required by applicable
law), any portion of Executive’s accrued but unpaid vacation pay through the
date of death or termination of employment; and (iv) any vested benefits or
amounts that Executive is otherwise entitled to receive under any plan, policy,

2



--------------------------------------------------------------------------------



 



practice or program of or any other contract or agreement with the Company or
its affiliates in accordance with the terms thereof.
2. CONFIDENTIAL INFORMATION; NON-SOLICITATION; AND PROPRIETARY RIGHTS.
(a) CONFIDENTIALITY. Executive acknowledges that while employed by the Company,
Executive will occupy a position of trust and confidence. Executive shall not,
except as is appropriate to perform Executive’s duties hereunder or as required
by applicable law, disclose to others, use, copy, transmit, reproduce,
summarize, quote or make commercial, whether directly or indirectly, any
Confidential Information. Executive will also take reasonable steps to safeguard
such Confidential Information and prevent its loss, theft, or inadvertent
disclosure to third persons. This Section 2 shall apply to Confidential
Information acquired by Executive whether prior or subsequent to the execution
of this Agreement. “Confidential Information” shall mean information about the
Company or any of its subsidiaries or affiliates, and their respective clients
and customers, including (without limitation) any proprietary knowledge, trade
secrets, data, formulae, information and client and customer lists and all
papers, resumes, and records (including computer records) of the documents
containing such Confidential Information, provided that Confidential Information
shall not mean any such information that is previously disclosed to, or in
possession of, the public other than by reason of Executive’s breach of this
Agreement. Notwithstanding the foregoing provisions, if Executive is required to
disclose any such confidential or proprietary information pursuant to applicable
law or a subpoena or court order, Executive shall promptly notify the Company in
writing of any such requirement so that the Company may seek an appropriate
protective order or other appropriate remedy or waive compliance with the
provisions hereof. Executive shall reasonably cooperate with the Company to
obtain such a protective order or other remedy. If such order or other remedy is
not obtained prior to the time Executive is required to make the disclosure, or
the Company waives compliance with the provisions hereof, Executive shall
disclose only that portion of the confidential or proprietary information which
he is advised by counsel that he is legally required to so disclose. Executive
acknowledges that such Confidential Information is specialized, unique in nature
and of great value to the Company and its subsidiaries or affiliates, and that
such information gives the Company and its subsidiaries or affiliates a
competitive advantage. Executive agrees to deliver or return to the Company, at
the Company’s request at any time or upon termination or expiration of
Executive’s employment or as soon thereafter as possible, all documents,
computer tapes and disks, records, lists, data, drawings, prints, notes and
written information (and all copies thereof) furnished by the Company and its
subsidiaries or affiliates or prepared by Executive in the course of Executive’s
employment by the Company and its subsidiaries or affiliates. As used in this
Agreement, “affiliates” shall mean any company controlled by, controlling or
under common control with the Company.
(b) DUTY OF LOYALTY. In consideration of the Company’s promise to disclose, and
disclosure of, its Confidential Information and other good and valuable
consideration provided hereunder, the receipt and sufficiency of which are
hereby acknowledged by Executive, Executive hereby agrees and covenants that:
Until the longer of (i) the last day of the Term and (ii) a period of twenty
four (24) months beyond Executive’s date of termination of employment for any
reason, including the expiration of the Term (the “Restricted Period”),
Executive shall not, directly or indirectly, engage in, assist or become
associated with a Competitive Activity. For purposes of this Section 2(b): (i) a
“Competitive Activity” means, at the time of Executive’s termination, any
business or other endeavor in any jurisdiction of a kind being conducted by the
Company or any of its subsidiaries or affiliates (or demonstrably anticipated by
the Company or its subsidiaries or affiliates), including, without limitation,
those that are engaged in the provision of any

3



--------------------------------------------------------------------------------



 



lodging or travel related services (including, without limitation, corporate
travel services), in any jurisdiction as of the Effective Date or at any time
thereafter (such affiliates including, without limitation, Hotels.com, Hotwire,
Inc. and TripAdvisor); and (ii) Executive shall be considered to have become
“associated with a Competitive Activity” if Executive becomes directly or
indirectly involved as an owner, principal, employee, officer, director,
independent contractor, representative, stockholder, financial backer, agent,
partner, advisor, lender, or in any other individual or representative capacity
with any individual, partnership, corporation or other organization that is
engaged in a Competitive Activity. Notwithstanding the foregoing, Executive may
make and retain investments during the Restricted Period, for investment
purposes only, in less than five percent (5%) of the outstanding capital stock
of any publicly-traded corporation engaged in a Competitive Activity if stock of
such corporation is either listed on a national stock exchange or on the NASDAQ
National Market System if Executive is not otherwise affiliated with such
corporation.
(c) NON-SOLICITATION OF EMPLOYEES. Executive agrees that during the Restricted
Period, Executive shall not, without the prior written consent of the Company,
directly or indirectly, hire, recruit or solicit the employment or services of
(whether as an employee, officer, director, agent, consultant or independent
contractor), any employee, officer, director, agent, consultant or independent
contractor of the Company or any of its subsidiaries or affiliates or any such
person who has terminated his or her relationship with the Company or any of its
subsidiaries or affiliates within the six-month period prior to such hiring,
recruiting or soliciting (except for (i) such employment or hiring by the
Company or any of its subsidiaries or affiliates or (ii) such employment or
hiring by Executive of an agent, consultant or independent contractor where the
primary duties of such person are not for the Company); provided, however that a
general solicitation of the public for employment shall not constitute a
solicitation hereunder so long as such general solicitation is not designed to
target, or does not have the effect of targeting, any employee, officer,
director, agent, consultant or independent contractor of the Company or any of
its subsidiaries or affiliates. This Section 2(c) shall not apply to any
administrative assistant working directly for Executive.
(d) NON-SOLICITATION OF BUSINESS PARTNERS. During the Restricted Period,
Executive shall not, without the prior written consent of the Company, directly
or indirectly, persuade or encourage or attempt to persuade or encourage any
business partners or business affiliates of the Company or its subsidiaries or
affiliates to cease doing business with the Company or any of its subsidiaries
or affiliates or to engage in any business competitive with the Company or its
subsidiaries or affiliates on its own or with any competitor of the Company or
its subsidiaries or affiliates.
(e) PROPRIETARY RIGHTS; ASSIGNMENT. All Executive Developments (as defined
below) shall be made for hire by Executive for the Company or any of its
subsidiaries or affiliates. “Executive Developments” means any idea, discovery,
invention, design, method, technique, improvement, enhancement, development,
computer program, machine, algorithm or other work or authorship, in each case,
(i) that (A) relates to the business or operations of the Company or any of its
subsidiaries or affiliates, or (B) results from or is suggested by any
undertaking assigned to Executive or work performed by Executive for or on
behalf of the Company or any of its subsidiaries or affiliates, whether created
alone or with others, during or after working hours and (ii) that is conceived
or developed during the Term. All Confidential Information and all Executive
Developments shall remain the sole property of the Company or any of its
subsidiaries or affiliates. Executive shall acquire no proprietary interest in
any Confidential Information or Executive Developments developed or acquired
during the Term. To the extent Executive may, by operation of law or otherwise,

4



--------------------------------------------------------------------------------



 



acquire any right, title or interest in or to any Confidential Information or
Executive Development, Executive hereby assigns to the Company all such
proprietary rights. Executive shall, both during and after the Term, upon the
Company’s request, promptly execute and deliver to the Company all such
assignments, certificates and instruments, and shall promptly perform such other
acts, as the Company may from time to time in its reasonable discretion deem
necessary or desirable to evidence, establish, maintain, perfect, enforce or
defend the Company’s rights in Confidential Information and Executive
Developments.
(f) COMPLIANCE WITH POLICIES AND PROCEDURES. During the Term, Executive shall
adhere to the policies and standards of professionalism set forth in the
Company’s Policies and Procedures as they may exist from time to time. Executive
hereby consents to, and expressly authorizes, the Company’s use of Executive’s
name and likeness in trade publications and other media for trade or commercial
purposes.
(g) REMEDIES FOR BREACH. Executive expressly agrees and understands that the
Company will have 30 days from receipt of Executive’s notice of any alleged
breach by the Company of this Agreement to cure any such breach. Executive
expressly agrees and understands that the remedy at law for any breach by
Executive of this Section 2 will be inadequate and that damages flowing from
such breach are not usually susceptible to being measured in monetary terms.
Accordingly, it is acknowledged that upon Executive’s violation or threatened
violation of any provision of this Section 2, the Company shall be entitled to
obtain from any court of competent jurisdiction immediate injunctive relief and
obtain a temporary order restraining any threatened or further breach as well as
an equitable accounting of all profits or benefits arising out of such violation
without the requirement of posting any bond. Nothing in this Section 2 shall be
deemed to limit the Company’s remedies at law or in equity for any breach by
Executive of any of the provisions of this Section 2, which may be pursued by or
available to the Company.
(h) SURVIVAL OF PROVISIONS. The obligations contained in this Section 2 shall,
to the extent provided in this Section 2, survive the termination or expiration
of Executive’s employment with the Company and, as applicable, shall be fully
enforceable thereafter in accordance with the terms of this Agreement. If it is
determined by a court of competent jurisdiction in any state that any
restriction in this Section 2 is excessive in duration or scope or is
unreasonable or unenforceable under the laws of that state, it is the intention
of the parties that such restriction may be modified or amended by the court to
render it enforceable to the maximum extent permitted by the law of that state.
3. TERMINATION OF PRIOR AGREEMENTS/EXISTING CLAIMS. This Agreement constitutes
the entire agreement between the parties and terminates and supersedes any and
all prior agreements and understandings (whether written or oral) between the
parties with respect to the subject matter of this Agreement. Executive
acknowledges and agrees that neither the Company nor anyone acting on its behalf
has made, and is not making, and in executing this Agreement, Executive has not
relied upon, any representations, promises or inducements except to the extent
the same is expressly set forth in this Agreement. Executive hereby represents
and warrants to the Company that Executive is not party to any contract,
understanding, agreement or policy, whether or not written, with Executive’s
most-recent employer (the “Previous Employer”) or otherwise, that would be
breached by Executive’s entering into, or performing services under, this
Agreement. Executive further represents that, prior to the Effective Date, he
has disclosed in writing to the Company all material existing, pending or
threatened claims against him, if any, as a result of his employment with the
Previous Employer or his membership on any boards of directors.

5



--------------------------------------------------------------------------------



 



4. ASSIGNMENT; SUCCESSORS. This Agreement is personal in its nature and none of
the parties hereto shall, without the consent of the others, assign or transfer
this Agreement or any rights or obligations hereunder; provided, that, in the
event of a merger, consolidation, transfer, reorganization, or sale of all,
substantially all or a substantial portion of, the assets of the Company with or
to any other individual or entity, this Agreement shall, subject to the
provisions hereof, be binding upon and inure to the benefit of the Company’s
successor-in-interest in such transaction, and such successor shall discharge
and perform all the promises, covenants, duties, and obligations of the Company
hereunder, and all references herein to the “Company” shall refer to such
successor.
5. WITHHOLDING. The Company shall make such deductions and withhold such amounts
from each payment and benefit made or provided to Executive hereunder, as may be
required from time to time by applicable law, governmental regulation or order.
6. HEADING REFERENCES. Section headings in this Agreement are included herein
for convenience of reference only and shall not constitute a part of this
Agreement for any other purpose. References to “this Agreement” or the use of
the term “hereof” shall refer to these Standard Terms and Conditions and the
Employment Agreement attached hereto, taken as a whole.
7. WAIVER; MODIFICATION. Failure to insist upon strict compliance with any of
the terms, covenants, or conditions hereof shall not be deemed a waiver of such
term, covenant, or condition, nor shall any waiver or relinquishment of, or
failure to insist upon strict compliance with, any right or power hereunder at
any one or more times be deemed a waiver or relinquishment of such right or
power at any other time or times. This Agreement shall not be modified in any
respect except by a writing executed by each party hereto.
8. SEVERABILITY. In the event that a court of competent jurisdiction determines
that any portion of this Agreement is in violation of any law or public policy,
only the portions of this Agreement that violate such law or public policy shall
be stricken. All portions of this Agreement that do not violate any statute or
public policy shall continue in full force and effect. Further, any court order
striking any portion of this Agreement shall modify the stricken terms as
narrowly as possible to give as much effect as possible to the intentions of the
parties under this Agreement.
9. SECTION 409A. If any compensation or benefits provided by this Agreement may
result in the application of Section 409A of the Code, the Company shall, in
consultation with the Executive, modify the Agreement in the least restrictive
manner necessary in order to exclude such compensation from the definition of
“deferred compensation” within the meaning of such Section 409A or in order to
comply with the provisions of Section 409A, other applicable provision(s) of the
Code and/or any rules, regulations or other regulatory guidance issued under
such statutory provisions and without any diminution in the value of the
payments to the Executive. Without limiting the generality of the foregoing, to
the extent required in order to comply with Section 409A of the Code, amounts
that would otherwise be payable under this Agreement during the six-month period
immediately following the date of termination of Executive’s employment shall
instead be paid, on the first business day after the date that is six months
following the Executive’s “separation from service” within the meaning of
Section 409A of the Code.

6



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Company has caused this Agreement to be executed
and delivered by its duly authorized officer and Executive has executed and
delivered this Agreement.

     
 
  EXPEDIA, INC.
 
   
 
       /s/ Dara Khosrowshahi
 
   
 
  By: Dara Khosrowshahi
 
  Title: President & Chief Executive Officer
 
   
 
  BURKE NORTON
 
   
 
       /s/ Burke Norton
 
   

7